           Case 1:21-cr-00516-RMB Document 9 Filed 08/26/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA

                v.                                         [Proposed] Protective Order

WILFREDO ROSADO,                                                 21 Cr. 516 (RMB)

                          Defendant.


        Upon the application of the United States of America, with the consent of the undersigned

counsel, the Court hereby finds and orders as follows:

        1. Confidential Material. The Government will make disclosure to the defendant of

documents, objects and information, including electronically stored information (“ESI”), pursuant

to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the Government’s general

obligation to produce exculpatory and impeachment material in a criminal case. Certain of that

discovery may include material that (i) affects the privacy and confidentiality of individuals;

(ii) would impede, if prematurely disclosed, the Government’s ongoing investigation of uncharged

individuals; (iii) would risk prejudicial pretrial publicity if publicly disseminated; and/or (iv) is not

authorized to be disclosed to the public or disclosed beyond that which is necessary for the defense

of this criminal case. Discovery materials produced by the Government to the defendant or his

counsel that are either (1) designated in whole or in part as “Confidential” by the Government in

emails or communications to defense counsel, or (2) that include a Bates or other label stating,

“Covered by Protective Order,” shall be deemed “Confidential Material.”

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

        2. Confidential Material shall not be disclosed by the defendant or defense counsel,

including any successor counsel (“the defense”), other than as set forth herein, and shall be used
             Case 1:21-cr-00516-RMB Document 9 Filed 08/26/21 Page 2 of 5




by the defense solely for purposes of defending this action. The defense shall not post any

Confidential Material on any Internet site or network site to which persons other than the parties

hereto have access, and shall not disclose any Confidential Material to the media or any third party

except as set forth below.

       3. Confidential Material may be disclosed by counsel, consistent with the terms set forth

above, to:

                (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed

by or retained by counsel, as needed for purposes of defending this action;

                (b) Prospective witnesses for purposes of defending this action;

                (c) Others persons as hereafter may be authorized by the Court.

       4. The Government may authorize, in writing, disclosure of Confidential Material beyond

that otherwise permitted by this Order without further Order of this Court.

       5. If there is a dispute between the parties concerning the Government’s Confidential

Material designation of certain discovery materials, the parties shall meet and confer without

prejudice to a subsequent application by defense counsel seeking de-designation of such material

by the Court. If the defense moves the Court for de-designation of disputed material, the

Government shall respond within seven days of the defense filing, absent further Order of this

Court. The Government shall bear the burden of establishing good cause for its Confidential

Material designation of the disputed materials.

       6. This Order does not prevent the disclosure of any Confidential Material in any hearing

or trial held in this action, or to any judge or magistrate judge, for purposes of this action. All

filings should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.


                                                  2
          Case 1:21-cr-00516-RMB Document 9 Filed 08/26/21 Page 3 of 5



       7. Except for Confidential Material that has been made part of the record of this case, and

subject to defense counsel’s obligation to retain client files under the Rules of Professional

Conduct, the defense shall return to the Government or securely destroy or delete all Confidential

Material within 30 days of the expiration of the period for direct appeal from any verdict in the

above-captioned case; the period of direct appeal from any order dismissing any of the charges in

the above-captioned case; or the granting of any motion made on behalf of the Government

dismissing any charges in the above-captioned case, whichever date is later.




                                                3
            Case 1:21-cr-00516-RMB Document 9 Filed 08/26/21 Page 4 of 5




         8. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed Confidential Material. All such persons

shall be subject to the terms of this Order. Defense counsel shall maintain a record of what

Confidential Material has been disclosed to which such persons.

         9. The terms of this Order shall not apply to materials recovered from the defendant’s

cellphone, except to the extent those materials contain communications, images, or videos

involving Minor Victim-1. For such materials involving Minor Victim-1, this Order places the

same restriction on the defendant’s use or disclosure of that ESI, even in its original form.

                                       Retention of Jurisdiction
         10. The provisions of this Order shall not terminate at the conclusion of this criminal

prosecution, and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO:

      AUDREY STRAUSS
      United States Attorney for the
      Southern District of New York



By:                                                       Date:    August 25, 2021
      Matthew J. King
      Assistant United States Attorney



                             [signature blocks continued on next page]




                                                  4
         Case 1:21-cr-00516-RMB Document 9 Filed 08/26/21 Page 5 of 5




   /s/ Marne L. Lenox
                                            Date: 8/25/2021
   Marne Lenox
   Counsel for Wilfredo Rosado



SO ORDERED:

Dated: New York, New York
       August 26
              _ ,2021


                                           HONORABLE RICHARD M. BERMAN
                                            UNITED STATES DISTRICT JUDGE




                                      5
